Case: 19-30853      Document: 00515387639         Page: 1    Date Filed: 04/20/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        April 20, 2020
                                    No. 19-30853
                                                                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


DOROTHY JACKSON,

               Plaintiff - Appellant

v.

JOHN PIERRE; RAY L. BELTON; ANN A. SMITH; PATRICK D. MAGEE;
CURMAN L. GAINS; DONALD R. HENRY; LEON R. TARVER, II; JOHN L.
BARTHELEMY; LEROY DAVIS; DOMOINE RUTLEDGE; ARMOND
DUNCAN; RANI WHITFIELD; ALFREDA DIAMOND; VIRGINIA
LISTACH; WINSTON DECUIR, JR.; BOARD OF SUPERVISORS FOR THE
SOUTHERN UNIVERSITY AND AGRICULTURAL AND MECHANICAL
COLLEGE,

               Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CV-603


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30853       Document: 00515387639         Page: 2     Date Filed: 04/20/2020



                                        No. 19-30853
       Dorothy Jackson appeals the dismissal of her claims against several
officials at Southern University. For the following reasons, we AFFIRM.
                                   A.     Background1
       Jackson was employed as a tenured law professor at the Southern
University Law Center. Her responsibilities included supervising the school’s
elder law clinic.          Additionally, Jackson provided services—including
performing elder law workshops—to elderly individuals under a grant. She
received additional compensation for these services.                 In 2016, workshop
attendee Helen Plummer asked Jackson to draft her will. Jackson directed
Plummer to apply for services through the law school’s clinic. Plummer did so,
and Jackson then drafted and executed her will.
       After Plummer’s death in March 2017, controversy ensued involving a
granddaughter who was “skipped over” (i.e., not bequeathed sums in the will)
and therefore did not inherit from Plummer’s will. The executrix of the will,
who did not qualify for services under the grant, hired Jackson to represent
her in a proceeding related to the will. Somebody complained to the law school
about Jackson’s participation in drafting the will; Jackson alleged that the
person who complained probably was the disinherited granddaughter.
       In April 2017, the law school placed Jackson on administrative leave.
According to her complaint, in July, she received a copy of a 21-page excerpt of
a report from the law school summarizing its internal investigation into the
allegations against her. Later that month, she met with a university official
to discuss the investigation. In August, the news media filed a public records
lawsuit seeking access to information about Jackson’s employment.



       1Because this was a dismissal under Rule 12(b)(6), we provide the facts based upon
Jackson’s complaint, taking factual statements (as opposed to conclusory allegations) as true.
See Malik v. Cont’l Airlines Inc., 305 F. App’x 165, 166 (5th Cir. 2008) (per curiam).

                                              2
       Case: 19-30853   Document: 00515387639    Page: 3   Date Filed: 04/20/2020


                                  No. 19-30853

        Jackson alleged that later that month, she received a letter indicating
that
         [b]ased on allegations made by the family members of Helen
         Plummer, the Southern University Law Center has the following
         charges against . . . Professor Dorothy Jackson: (1) She engaged
         in conduct seriously prejudicial to the Southern University Law
         Center and the Southern University System; (2) She engaged in
         unethical and/or immoral behavior; (3) She failed to perform
         duties in a professional manner.
Jackson alleged that she requested more specific charges, but they were not
provided. In October, she received another letter from the law school, referring
to a complaint made by Plummer’s family that, if proven, would support the
allegation that Jackson “may have violated the Louisiana Rules of Professional
Conduct, the Louisiana Code of Governmental Ethics, and/or the Council on
Aging Bylaws.”
        In November, the law school held an investigatory committee hearing.
The committee first articulated specific information about the charges against
Jackson. According to Jackson, some of the specifics were broader than the
information contained in the letters she had received. Jackson then provided
rebuttal testimony in response to the charges.       Jackson alleged that the
investigatory committee determined that there was not clear and convincing
evidence to support termination, but it recommended a one-year suspension
without pay and revocation of tenure. However, John Pierre, a university
official who appears to have overseen or been closely involved with the
investigation, recommended termination.          At some point, Jackson was
terminated.
        Jackson appealed the termination, and a hearing was set before the
university’s personnel committee. Thirteen members of the committee heard
the appeal. Both sides were permitted to submit position papers in advance of


                                        3
    Case: 19-30853      Document: 00515387639        Page: 4   Date Filed: 04/20/2020


                                      No. 19-30853

the hearing and to present oral argument. Jackson did both; the university
representatives presented only oral argument. Jackson’s appeal was denied.
        In June 2018, Jackson sued several university officials in federal court.
She alleged (1) a violation of due process rights under 42 U.S.C. § 1983; (2) a
conspiracy to violate her due process rights under 42 U.S.C. §§ 1985 and 1986;
and (3) several state law claims, including violation of due process, conspiracy,
abuse of rights, and intentional infliction of emotional distress. The university
officials, through several individual motions, moved to dismiss Jackson’s
claims under Federal Rule of Civil Procedure 12(b)(6). The district court
granted the motions in a careful and thorough opinion. See Jackson v. Pierre,
No. 18-603-SDD-RLB, 2019 WL 4739294 (M.D. La. Sept. 27, 2019). Jackson
now appeals.
                                 B.      Discussion
        We review the district court’s dismissal for failure to state a claim de
novo. Haase v. Countrywide Home Loans, Inc., 748 F.3d 624, 630 (5th Cir.
2014). Under Rule 12(b)(6), the plaintiff’s complaint must contain sufficient
factual allegations to state a plausible claim for relief. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009).
   I.      Due Process Claim
        The key issue in this appeal is whether the district court erred in
determining that Jackson failed to allege a due process claim as a matter of
law. We hold that it did not.
        Before a tenured professor’s employment is terminated, she has a right
under the Due Process Clause to:
        (1) be advised of the cause for [her] termination in sufficient detail
        so as to enable [her] to show any error that may exist; (2) be
        advised of the names and the nature of the testimony of the
        witnesses against [her]; (3) a meaningful opportunity to be heard
        in [her] own defense within a reasonable time; and (4) a hearing

                                           4
    Case: 19-30853    Document: 00515387639     Page: 5   Date Filed: 04/20/2020


                                 No. 19-30853

      before a tribunal that possesses some academic expertise and an
      apparent impartiality toward the charges.
Levitt v. Univ. of Tex. at El Paso, 759 F.2d 1224, 1227–28 (5th Cir. 1985).
However, these requirements are not violated simply by failing to comply with
internal rules or policies of the university. Id. at 1230 (providing that a
violation of internal rules “may constitute a breach of contract or violation of
state law, but unless the conduct trespasses on federal constitutional
safeguards, there is no constitutional deprivation”).       In other words, a
constitutional violation is not plausibly alleged simply by putting forth facts
showing that the defendant failed to follow its own rules. Id.
      The first two prongs center on notice—whether the terminated professor
received sufficient notice of the cause for her termination and the witnesses
against her. As to the first, we have held that notice was sufficient when an
employee received a letter containing a copy of the charges against him. See
Pastorek v. Trail, Nos. 99-30317, 99-31146, 2001 WL 85921, at *4 (5th Cir. Jan.
26, 2001) (per curiam) (citing Cleveland Bd. of Educ. v. Loudermill, 470 U.S.
532, 546 (1985)). Here, according to Jackson’s pleading, the letters that she
received made clear that the investigation would concern ethical and
professionalism concerns regarding her handling of Plummer’s will. She also
received a 21-page report related to the investigation. We agree with the
district court that the letters, based on the description in Jackson’s complaint,
contained sufficient detail to enable Jackson to show any error that may have
existed. See Levitt, 759 F.2d at 1227–28. As to the second prong, based on
Jackson’s allegations, the letters she received in August and October put her
on notice of the identities (family members of Helen Plummer) of the witnesses
against her and the nature of their testimony (concerns about her handling of
the will).



                                       5
     Case: 19-30853       Document: 00515387639          Page: 6     Date Filed: 04/20/2020


                                       No. 19-30853

       The third and fourth prongs focus on the opportunity to be heard. As to
the third, “[o]ne who is present, who sees and hears the witnesses against him,
has notice of who they are and what they maintain before he must meet them
with his case; his confrontation rights are satisfied.” Wells v. Dall. Indep. Sch.
Dist., 793 F.2d 679, 683 (5th Cir. 1986). Jackson alleges she first had a hearing
where she was able to hear the case against her and present testimony to rebut
the allegations.      Her complaint then explains that she submitted written
papers and presented argument at an appeal. These two hearings certainly
met the requirement of an opportunity to be heard, even if they were lacking
in all the accoutrements she sought. As to the fourth prong, Jackson had both
an initial hearing before the investigatory committee and an appeal before the
personnel committee. Each committee was comprised of several university
officials who held academic expertise as explained in the district court opinion.
See Jones v. La. Bd. of Sup’rs of Univ. of La. Sys., 809 F.3d 231, 237–38 (5th
Cir. 2015) (affirming that a “hearing before a committee of seven faculty
members . . . met the constitutionally mandated minimum requirements for
due process”). Further, to show that the committee was impartial, a plaintiff
must allege “actual bias, not the mere appearance of bias.” Levitt, 759 F.2d at
1228. Jackson did not plead facts supporting a finding that any of the officials
showed actual bias against her.
        We conclude that Jackson’s pleadings fail to plausibly allege that she
did not receive sufficient due process before termination.2 Accordingly, we


       2 Jackson argues that the district court failed to properly address the process related
to a reduction in pay while she was on administrative leave. But Jackson alleged in her
complaint that she continued to receive “full pay” as a clinical faculty member during her
leave. In her brief, she alleges that she lost pay earned by taking on additional, non-clinical
teaching responsibilities. But Jackson pleaded that her contract was a “clinical faculty
contract,” and she does not suggest that the additional course load was part of that
agreement. Moreover, Jackson has not cited any relevant authority supporting her claim
that she was entitled to extra responsibilities and salary on top of the full pay received for

                                              6
     Case: 19-30853       Document: 00515387639          Page: 7     Date Filed: 04/20/2020


                                       No. 19-30853

affirm the district court’s dismissal of her § 1983 claim.3
   II.      Conspiracy Claim
         Jackson contends that the district court erred in dismissing her claims
under 42 U.S.C. §§ 1985(2) and 1986 (collectively, her “conspiracy claim”).
Section 1985(2) makes it illegal for two or more persons to conspire to obstruct
justice by intimidating a party, witness, or juror. Additionally, a person who
knows that persons are conspiring to deprive another of her civil rights in
violation of § 1985, “ha[s] power to prevent or aid in preventing the commission
of the same, [and] neglects or refuses so to do” may be liable as well. 42 U.S.C.
§ 1986.
         Jackson’s conspiracy claim fails for several reasons. First, she has not
cited any law supporting the theory that a conspiracy to remove a tenured
professor could support a claim under these statutes, even if a due process
violation existed. See Mitchell v. Johnson, No. 07-40996, 2008 WL 3244283, at
*2 (5th Cir. Aug. 8, 2008) (providing that an element of a § 1985(2) claim is
that the conspiracy was “to deter a witness by force, intimidation, or threat
from attending federal court or testifying freely in a matter there pending”).
Second, because of our conclusion above that Jackson failed to plausibly allege
a due process violation as a matter of law, there can be no relevant conspiracy.




her tenured position as a clinical faculty member. Therefore, as a matter of law, Jackson has
not shown that she was entitled any process with respect to the loss of responsibilities that
were additional to and separate from her clinical teaching job while she was on
administrative leave.
         3 Thedistrict court dismissed the state-law claims without prejudice under 28 U.S.C.
§ 1367, declining to exercise supplemental jurisdiction in the face of the dismissal of the
federal claims. Jackson, 2019 WL 4739294, at *9. Based on Jackson’s own brief, the appeal
of her state-law claims is predicated on her § 1983 claim. Since we affirm the district court’s
dismissal of her § 1983 claim, we affirm the dismissal without prejudice of her state-law
claims as well.

                                              7
     Case: 19-30853      Document: 00515387639        Page: 8    Date Filed: 04/20/2020


                                     No. 19-30853

See Pastorek, 2001 WL 85921, at *6 (noting that “conspiracy claims . . . [are]
not actionable without an underlying violation of section 1983”).
      In sum, even if a conspiracy to deprive a person of due process related to
professional tenure could support a claim under these statutes (and it appears
it could not), Jackson has not shown that the university officials actually
deprived her of due process. We affirm the district court’s dismissal of the
§§ 1985 and 1986 claims and denial of her motion to amend.4
      AFFIRMED.




      4  We agree that Jackson has failed to point to any amendments to her complaint that
could change the outcome.

                                            8